Citation Nr: 0910265	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

Entitlement to service connection for fragment in left eye.

Entitlement to service connection for a lung condition.

Entitlement to service connection for a respiratory 
condition.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from July 1948 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

The Veteran requested a hearing before the Board in 
Washington DC.  He was scheduled for the hearing in January 
2008 but did not report.  Accordingly, the hearing request is 
considered withdrawn.

I.  Fragment in left eye

The Veteran seeks service connection for fragment in his left 
eye.  He stated that he was "wounded by an enemy mortar 
shell . . . . the explosion of the shell sent fragments to my 
left eye."

Service treatment records (STRs) include an October 1951 note 
that showed a mortar fragment was embedded in the Veteran's 
left upper eyelid.  In March 1952, the Veteran was seen with 
mild conjunctivitis of an unspecified eye caused by a large 
ingrowing eyelash.  The eyelash was removed.  A November 1964 
examination report showed the Veteran had a foreign body in 
the conjunctiva of his left eye for the past 6-7 days.  The 
object was removed and the Veteran treated with Neosporin and 
an eye patch.  A retirement examination dated in May 1968 
marked the Veteran as having bilateral pterygium (growth of 
the conjunctiva).  There was no evidence of a foreign body.  

VA medical records dating from February 2001 to May 2006 show 
that the Veteran was scheduled for an ophthalmology 
consultation.  The report is not contained in the claims 
file.  A computerized problem list includes senile nuclear 
cataract.  VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all VA medical records pertaining to the 
Veteran.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has not been afforded a VA 
examination.  In light of the information above, the Veteran 
should be accorded a compensation and pension (C&P) eye 
examination for an opinion as to whether any current left 
eye condition is caused by or related to the foreign body in 
service, pterygium, or conjunctivitis that were noted in 
service.

II.  Lung and respiratory conditions

STRs include a May 1959 complaint of chronic post nasal drip.  
A routine chest examination dated in May 1960 showed a 
"nearly complete clearing of the previously described 
infiltration in the region of [the] left helim."  In 
September 1963, the Veteran was evaluated for allergic 
rhinitis with complaints of loss of sense of smell and taste.  
The examination also showed that the remaining lung fields 
were clear.  In July 1964 the Veteran was diagnosed with URI 
(upper respiratory infection) with symptoms of post-nasal 
drip and dry cough.  The Veteran was treated with drugs.  In 
February 1965, he complained of nasal congestion, sore throat 
and cough.  In July 1965, he had chills, sore throat, and a 
back ache. During a February 1966 annual physical, the 
examiner noted a "density 3 x 3 mms. in size in the 6th 
intercostal space area on the left, which could possibly 
represent a metallic fragment or foreign body in this 
region."  He further noted no significant pathology.  A May 
1968 retirement examination noted the Veteran's lungs as 
normal.  In April 1969, he was diagnosed with allergic 
rhinitis (hay fever).

VA medical records include a May 1971 C&P examination.  The 
Veteran complained of bilateral nasal obstruction and 
cephalea.  Pharyngoscopy, indirect laryngoscopy, and 
posterior rhinoscopy were negative.  The Veteran was 
diagnosed with allergic rhinosinusitis and chronic, 
bilateral, otitis externa.  In February 2004 the Veteran 
complained of persistent cough and requested a computed 
tomography (CT) scan.  A March 2004 pulmonary note showed 
that the CT scan was reviewed with the Veteran.  During the 
review the Veteran stated that he started to develop non-
productive cough that later developed clear sputum followed 
by yellow sputum.  He reported that he was hospitalized for 4 
days for antibiotic treatment and after being discharged he 
continued to be fine.  CT scan showed loculated right pleural 
collection.  He was asymptomatic without respiratory 
distress.  The physician stated that it was unclear at to the 
etiology of pleural collection.  He was diagnosed with a 
parapneumonic effusion in April 2004.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

The Veteran has not been afforded a VA examination in regards 
to his claim for service connection for a lung condition.  
The Veteran should be accorded a C&P lung examination to 
address the etiology of all lung disorders present.  38 
C.F.R. § 3.327. 

In May 2006 the Veteran was accorded a C&P nose, sinus, 
larynx, and pharynx examination.  The claims folder was not 
available for review.  The diagnoses were normal nasal 
examination and no evidence of sinus disease.  Case law 
provides that once the Secretary undertakes to provide an 
examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (holding that the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  Since the claims file is being 
returned it should be updated to include VA treatment records 
compiled since November 2006.  See 38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
San Juan VAMC dating from November 
2006, to the present including any 
ophthalmology examinations.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the Veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, onset and etiology of any left 
eye disorder found to be present.  The 
examiner should render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), 
at least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning 
that there is a less than 50% 
likelihood) that any current eye 
disorder is related to or had its onset 
during service.  The examiner's 
attention in that regard is directed to 
service treatment records showing the 
removal of a foreign body, 
conjunctivitis and pterygium.  The 
rationale for all opinions expressed 
should be provided in a legible report.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examination report must reflect 
that the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  

3.  Schedule the veteran for a VA 
respiratory (obstructive, restrictive, 
interstitial) examination to determine 
the nature, extent, onset and etiology 
of any lung disorder found to be 
present.  The examiner should render an 
opinion as to whether it is more likely 
than not (meaning likelihood greater 
than 50%), at least as likely as not 
(meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that any current lung 
disorder is related to or had its onset 
during service.  The rationale for all 
opinions expressed should be provided 
in a legible report.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examination 
report must reflect that the claims 
file was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail.  

4.  Schedule the veteran for a VA nose, 
sinus, larynx, pharynx examination to 
determine the nature, extent, onset and 
etiology of any respiratory disorder 
found to be present.  The examiner 
should render an opinion as to whether 
it is more likely than not (meaning 
likelihood greater than 50%), at least 
as likely as not (meaning likelihood of 
at least 50%), or less likely than not 
or unlikely (meaning that there is a 
less than 50% likelihood) that any 
current respiratory disorder is related 
to or had its onset during service.  
The examiner is specifically asked to 
render an opinion as to whether the 
Veteran currently has hay fever that is 
a continuation of the hay fever he was 
treated for in service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  The 
claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  The 
examiner's attention is directed to the 
service treatment records which note 
treatment for hay fever and 
tonsillitis, in addition to other 
respiratory conditions such as colds.  
All indicated tests must be performed, 
and all findings reported in detail.  

5.  After any further development 
deemed necessary, readjudicate the 
issues on appeal in light of the 
additional evidence obtained.  If any 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case, which considers the 
evidence submitted by the veteran 
directly to the Board, in accordance 
with 38 C.F.R. § 19.31(b)(1) and be 
given an opportunity to respond.  The 
case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
